Exhibit 10.39

[image3792.gif]

November 5, 2018

Mary Ellen Genovese

RE: 8x8, Inc. Managing Director of European Operations



Dear Mary Ellen,

This letter supersedes and replaces in its entirety the employment agreement
between you and 8x8, Inc. ("8x8" or "the Company") dated October 6, 2014, as
amended to date. This letter confirms that, effective as of November 1, 2018,
you ceased serving as the Company's Chief Financial Officer and became the
Managing Director of European Operations. The terms of your new employment
relationship with the Company, effective as of November 1, 2018, will be as set
forth below.

Position. Your position will be Managing Director of European Operations. You
will cease to be an Executive Vice President of the Company, but you will
continue to report to the Company's Chief Executive Officer. As such, you will
have responsibilities as determined by the Company's Chief Executive Officer.
You will promptly relocate to the Company's London office and will work from
that office until on or around May 31 2019 (but no later than June 14, 2019), at
which time you will return to the United States and continue to be employed by
the Company on a part-time basis until September 30, 2019. Your duties and
responsibilities are subject to change depending on the needs of the Company.
Subject to further advice from employment and tax counsel in the United States
and United Kingdom, you may become a temporary employee of 8x8 UK Limited for
the duration of your employment in the United Kingdom.

Unless you and the Company agree otherwise, you will cease to serve as director
of each subsidiary of which you currently serve as a director, other than 8x8 UK
Limited. You will remain a director of 8x8 UK Limited until the Company's
appointment of a successor, or until your earlier removal or resignation.

Termination Date. Your employment with the Company will terminate on September
30, 2019 (the "Termination Date"), unless you and the Company mutually agree to
alter this date, and otherwise subject to the terms and conditions of this offer
letter.

Compensation.

Base Salary. You will be paid an annualized salary of $290,000 payable in
accordance with the Company's standard payroll policies subject to normal
required withholding.

Expenses. You will be provided with a lump-sum payment of $50,000 to offset your
housing costs while living in the UK. You will be reimbursed for all reasonable
and necessary business expenses incurred in the performance of your duties as
provided in the Company's Employee Handbook.

8x8, Inc.                                 2125 O'Nel Drive                      
          San Jose, CA 95131                                 Phone: 408.727.1885
                                Fax: 408.980.0432

--------------------------------------------------------------------------------



[image3792.gif]

Management Incentive Plan. You will be eligible to participate in the Company's
Management Incentive Plan while you are a full-time employee, with a target
annual bonus of 50% of your annual base salary, and otherwise on substantially
the same terms as your current participation.

Stock Awards; No Participation in Policies.

You will not be entitled to any additional awards of stock-based compensation,
but your existing equity awards will continue to vest subject to your continued
employment or other qualifying association with the Company or any of its
subsidiaries, in accordance with the terms and conditions of such equity awards,
and further subject to this Section 4.

Except as set forth in Section 4(c) below, as of the Effective Date, you shall
no longer be eligible to participate in any change-in-control or severance
policies or agreements, including but not limited to, the 8x8, Inc. 2015 Amended
and Restated Executive Change-in-Control and Severance Policy (Amended and
Restated as of October 1, 2017) and the 8x8, Inc. 2017 Executive
Change-in-Control and Severance Policy.

Involuntary Termination: In the event that you are subject to an Involuntary
Termination (as defined below) prior to the Termination Date, including due to a
Change-in-Control, then (to the extent the underlying shares have not vested
between the date of this letter and the date of your Involuntary Termination)
the RSU awards and options listed on Exhibit A hereto will accelerate and vest
as to the number of shares set forth for each award in Exhibit A. With respect
to PSUs, the performance period shall be deemed to end on the date of the
termination of your employment (the "Involuntary Termination Date"), and you
will receive shares of stock based on the Company's performance through the
Involuntary Termination Date (i.e., at 100% target, you would receive the number
of shares set forth for each award in Exhibit A).

"Involuntary Termination" means without your express written consent, a
termination of your employment with the Company without Cause that prevents
continued vesting of your unvested equity.

"Cause" means: (i) any act of personal dishonesty taken by you in connection
with your responsibilities in your service to the Company which is intended to
result in your personal enrichment; (ii) your conviction of a felony; (iii) any
act by you that constitutes material misconduct and is injurious to the Company;
(iv) any breach of fiduciary duty to the company, (v) a material breach of any
agreement with the Company, or (vi) your initiating litigation against the
Company (excluding any litigation to enforce the Company's compliance with the
terms of this agreement). For purposes of this clause (d), "Company" includes
the Company and each of its subsidiaries.

"Change-in-Control" means the consummation of any of the following corporate
transactions:

8x8, Inc.                                 2125 O'Nel Drive                      
          San Jose, CA 95131                                 Phone: 408.727.1885
                                Fax: 408.980.0432

--------------------------------------------------------------------------------



[image3792.gif]

an acquisition in one or more related transactions of 45% or more of the
Company's common stock or voting securities by a "person" (as defined in
Sections 13(d) and 14(d) of the Securities Exchange Act, but excluding the
Company, any employee benefit plan of the Company and any corporation controlled
by the Company's stockholders) or multiple "persons" acting as a group;

a complete liquidation or dissolution of the Company;

a sale, transfer or other disposition of all or substantially all of the
Company's assets; or

a merger, consolidation or reorganization (collectively, a "Business
Combination") other than a Business Combination in which (i) the stockholders of
the Company receive 50% or more of the stock of the corporation resulting from
the Business Combination and (ii) at least a majority of the board of directors
of such resulting corporation were incumbent directors of the Company
immediately prior to the consummation of the Business Combination and (iii)
after which no individual, entity or group (excluding any corporation or other
entity resulting from the Business Combination or any employee benefit plan of
such corporation or of the Company) who did not own 45% or more of the stock of
the resulting corporation or other entity immediately before the Business
Combination owns 45% or more of the stock of such resulting corporation or other
entity.

Benefits. The Company will continue to make available to you standard medical,
dental, life and disability insurance benefits, as well a 401(k) Plan, and
Employee Stock Purchase Plan.

Standard Confidentiality and Inventions Assignment Agreement. You will remain
bound by the Company's standard Confidential Information and Inventions
Assignment Agreement (the "Confidentiality Agreement") which you signed on July
1, 2014.

At-Will Employment. You will continue to be an employee-at-will, meaning that
either you or the Company may terminate your employment at any time, without
notice, for any reason or no reason without further obligation or liability to
either party, except as provided in Section 4(c) regarding an Involuntary
Termination. Such termination will not affect the parties' respective
obligations under the Confidentiality Agreement.

No Outside Consulting. You agree to not sit on any board of directors of, or do
any outside consulting work for, any other unaffiliated person or company while
employed at the Company other than with the advance written approval of the
Chief Executive Officer of the Company.

Please indicate your acceptance by signing and returning a copy of the signed
letter to me via DocuSign or email.

8x8, Inc.                                 2125 O'Nel Drive                      
          San Jose, CA 95131                                 Phone: 408.727.1885
                                Fax: 408.980.0432

--------------------------------------------------------------------------------



[image3792.gif]

Congratulations on your new assignment!

Sincerely,

By: /s/Vikram Verma    
Vikram Verma
Chief Executive Officer

AGREED AND ACCEPTED:

/s/Mary Ellen Genovese    
Mary Ellen Genovese

Date: November 6, 2018

 

 

 

8x8, Inc.                                 2125 O'Nel Drive                      
          San Jose, CA 95131                                 Phone: 408.727.1885
                                Fax: 408.980.0432

--------------------------------------------------------------------------------



[image3792.gif]

Exhibit A

Grant DateType

Vest Date

Shares to Vest

Notes

9/22/2015

ISO

9/22/2019

10,443

 

9/22/2015

RSU

9/22/2019

13,923

 

9/20/2016

RSU

9/20/2019

11,975

 

9/19/2017

RSU

9/19/2019

16,892

 

9/20/2016

PSU

9/20/2019

17,838

50% of total award target referenced; actual number of shares subject to
performance achievement at the close of the performance period.

9/19/2017

PSU

9/20/2019

27,694

50% of total award target referenced; actual number of shares subject to
performance achievement at the close of the performance period.

 

 

 

8x8, Inc.                                 2125 O'Nel Drive                      
          San Jose, CA 95131                                 Phone: 408.727.1885
                                Fax: 408.980.0432

 

--------------------------------------------------------------------------------

 